Exhibit Copernic Inc. Consolidated Annual Financial Statements at December 31, 2008 (expressed in U.S. dollars) 1 FINANCIAL STATEMENTS These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”). There are certain measurement differences between Canadian GAAP and U.S. GAAP. Differences which relate to the Company are summarized in note 27 to our consolidated financial statements. Independent Registered Public Accounting Firm’s Report RSM Richter S.E.N.C.R.L./LLP Comptables agréés Chartered Accountants 2, Place Alexis Nihon Montréal (Québec)H3Z 3C2 Téléphone / Telephone: 514.934.3400 Télécopieur / Facsimile: 514.934.3408 www.rsmrichter.com To the Shareholders and Board of Directors of Copernic Inc. We have audited the accompanying consolidated balance sheets of Copernic Inc. as at December 31, 2008 and 2007 and the consolidated statements of operations, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). These standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2008 in accordance with Canadian generally accepted accounting principles. We were not engaged to examine management’s assertion about the effectiveness of the
